Citation Nr: 1414919	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent initial evaluation.  In an April 2007 rating decision, the Louisville RO increased the Veteran's initial evaluation for PTSD to 50 percent, effective August 13, 2003 (date of claim).  

In a April 2012 decision, the Board denied an evaluation in excess of 50 percent for PTSD.  The Veteran appealed the Board's evaluation for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued an order granting a March 2013 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the March 2013 JMR.

In January 2012, the Veteran presented sworn testimony during a video conference hearing, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the January 2012 video conference hearing is no longer employed at the Board.  In February 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2013).  The Veteran's representative responded in February 2014 indicating that the Veteran did not wish to attend another hearing before the Board. 

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Louisville, Kentucky.  VA will notify the Veteran if further action on his part is required.


REMAND

The evidence indicates that the Veteran's service-connected PTSD symptoms may have increased in severity since his last VA examination in November 2008.  A January 2012 private psychological evaluation and September 2013 private vocational assessment reference more severe symptoms and social and occupational impairment than was noted at the November 2008 VA examination.  A new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected PTSD, which has been remanded herein.  The readjudication of the PTSD claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

As the case is being Remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA psychiatric treatment records from the Mountain Home VAMC and any other VA facilities identified by the Veteran.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should specifically comment on whether the Veteran service-connected psychiatric disability, hearing loss, and tinnitus, either alone or in concert, have precluded him from engaging is substantially gainful employment.  

In providing these opinions, the examiner should specifically comment on the January 2012 private psychological assessment and the September 2013 private vocational assessment, explaining any discrepancies between his/her opinion and these assessments.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to an increased initial rating for PTSD should be readjudicated.  Thereafter, adjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

